Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1.A.1 corresponding to claims 1-4 in the reply filed on 01/05/2021 is acknowledged.  The traversal is on the ground(s) that the restriction does not meet all of the required elements for a prima facie proper restriction under MPEP §803 and failure provide example to support the determination that the inventions are distinct.  This is not found persuasive because each claim set requires different field of search and consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites the limitation "a rate of temperature change" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the same rate of temperature change is being referenced here or a different rate therefore for the purpose of examination. The recitation “ a rate of temperature change “ has been interpreted as “ the rate of temperature change”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over West, US20130260657.
Regarding claim 1,  West discloses adjusting phase segregation and a degree of crystallinity of the translucent CMP mixture based on a selection of polymer structures in chemical ingredient and a casting process to orient the polymer structures (West discloses selection of polymer structure in chemical process (paragraph 0059-0060) furthermore, West discloses adjusting phase segregartion by centrifugal rotation  of drum 150 and adjusting degree of crystallinity by means of heating elements 210 and paragraph 0031), the phase segregation and the degree of crystallinity affecting light transmission (paragraph 0017) and the optical transmissivity of the translucent CMP mixtures; and tuning optical transmissivity of the translucent CMP mixture by the adjusting of the phase segregation and the degree of crystallinity of the translucent CMP mixture based on the selection of the polymer structure in the chemical ingredients and casting process. (Paragraph 0017 and 0031 which would enable multiple layer polishing pad paragraph 0034)
Regarding claim 2, West discloses each and every limitation set forth in claim 1. Furthermore,  West discloses mixing the chemical ingredients to result in an even dispersion within a mixture of the chemical ingredients (paragraph 0028); pouring a subpad mixture into a drum; centrifugal casting of the sub-pad mixture in the drum by rotating the drum, the centrifugal casting of the sub-pad mixture forming a chemical mechanical planarization sub pad; pouring the translucent CMP mixture into the drum; centrifugal casting the translucent CMP mixture in the drum by rotating the drum, the centrifugal casting the translucent CMP mixture forming a translucent chemical mechanical planarization top pad material, the translucent chemical mechanical planarization top pad material being transmissive to light.   (Paragraph 0042 wherein the drum 150 would be incorporated to create  a multiple layered polishing pad having distinct properties)
Regarding claim 3,  West discloses each and every limitation set forth in claim 2. Furthermore, West discloses controlling a first temperature of the chemical ingredients before the mixing , controlling a second temperature of the chemical ingredients during the mixing, and controlling a third temperature of the drum. (Paragraph 0028 wherein the mixture’s temperature is correlated with drum temperature during heating paragraph 0036 and 0057)
Regarding claim 4,  West discloses each and every limitation set forth in claim 3. Furthermore, West discloses the controlling of the second temperature includes controlling a rate of temperature change and the controlling of the third temperature of the drum includes the rate of temperature change.  (essentially changing the drum 150 temperature using the heated element 210)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723